 



Exhibit 10.02
NOTICE: CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR
PORTIONS OF THIS DOCUMENT AS INDICATED HEREIN
LICENSE AGREEMENT
     This License Agreement (“Agreement”) is made and entered into as of the
28th day of October, 1992, by and between Martek Biosciences Corporation, a
Delaware corporation (“Licensor”), and Mead Johnson & Company, a Delaware
corporation (“Licensee”).
WITNESSETH:
     WHEREAS, Licensor has developed certain technology (the “Technology”)
relating to the production by microbial fermentation of Omega-3 and Omega-6
long-chain polyunsaturated fatty acid-containing triglycerides for possible
incorporation into infant formula; and
     WHEREAS, Licensee is in the business of developing, manufacturing and
marketing infant nutritional products; and
     WHEREAS, Licensee desires to obtain a non-exclusive license from Licensor
for the Technology and Licensor is willing to grant such license subject to the
conditions and pursuant to the terms set forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants of the parties hereto, each party hereby agrees with the other as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1. “Affiliate” shall mean any person, corporation, firm,
partnership or other entity which directly or indirectly owns Licensee, is owned
by Licensee or is owned by a party which owns Licensee to the extent of at least
50% of the equity having the power to vote on or direct the affairs of the
entity.
     Section 1.2. For purposes of Section 1.3 of this Agreement, “ARASCO” shall
mean a Martek Product containing no less than 15% arachidonic acid by weight of
fatty acids.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 1 -



--------------------------------------------------------------------------------



 



          Section 1.3. [ * ]
          Section 1.4. “Commercially Reasonable Volumes” shall mean a minimum of
1500 Kg. of ARASCO per year and 500 Kg. of DHASCO per year.
          Section 1.5. For purposes of Section 1.3 of this Agreement, “DHASCO”
shall mean a Martek Product containing no less than 30% docosahexaenoic acid by
weight of fatty acids.
          Section 1.6. “Infant Formula Product” shall mean an enteral product
formulated for the nutritional support of premature infants and/or a breast milk
substitute formulated industrially in accordance with applicable Codex
Alimentarius and United States Food and Drug Administration standards to satisfy
the total normal nutritional requirements of infants up to between four and six
months of age and adapted to their physiological characteristics and fed in
addition to other foods to infants up to approximately one year of age.
          Section 1.7. “Licensed Patents” shall mean the patent applications
attached hereto as Exhibit III and all patents and patent applications
throughout the world which cover the Technology, including all patents and
patent applications covering inventions, improvements or modifications conceived
or developed by Licensor during the term of this Agreement and included in the
Technology.
          Section 1.8. “Martek Product” shall mean triglycerides containing
Omega-3 and/or. Omega-6 long-chain polyunsaturated fatty acids produced by
microbial fermentation using technology which is proprietary to Licensor.
          Section 1.9. “Mead Johnson Product” shall mean a product (i) which is
an Infant Formula Product, (ii) which is in a form for utilization by consumers,
(iii) which is developed by Licensee or its Affiliates, (iv) which bears
Licensee’s label or the label of an Affiliate or label licensed by Licensee or
an Affiliate, and (v) into which the Martek Product is incorporated.
          Section 1.10. “Technology” shall mean the organisms, microorganisms,
specifications, biological materials, designs, formulae, processes, standards,
data, trade secrets, knowhow, copyrights and technology relating to the
development and production of the Martek Product and proprietary to Licensor and
any modifications, improvements and enhancements to any of the foregoing made by
Licensor, which, in Licensor’s opinion, is or are necessary in the production
and development of the Martek Product.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 2 -



--------------------------------------------------------------------------------



 



          Section 1.11. “Territory” [ * ]
          Section 1.12. “Third Party” shall mean any party other than Licensor,
Licensee and Affiliates.
ARTICLE II
GRANT OF LICENSE AND OTHER RIGHTS
          Section 2.1. License.
          (i) Licensor hereby grants to Licensee for the term of this Agreement
and subject to the conditions of this Agreement, a non-exclusive,
non-transferable right and license throughout the Territory, directly or through
an Affiliate, under Licensed Patents and the Technology, (A) to produce the Mead
Johnson Product, (B) to use and make the Martek Product for purposes of making
and having made the Mead Johnson Product and (C) to use, market and distribute
directly or indirectly the Mead Johnson Product.
          (ii) Licensor further grants to Licensee the option to add the
territory of [ * ] to the license granted under Section 2.1.(i) so that the
Territory as defined herein will include all countries throughout the world,
such option to be exercisable at any time during the term of this Agreement upon
payment of an additional fee as specified in Section 4.1(i) of this Agreement.
          Section 2.2. Licenses to Third Parties
          (i) Licenses to Third Parties Generally. Licensor shall be entitled to
grant any license to any Third Party relating to the Technology, the Martek
Product or the Licensed Patents upon any terms whatsoever; provided, however,
that Licensor shall not grant any license to any Third Party for the
incorporation of the Martek Product into, or for the use of the Technology for
the production of, an Infant Formula Product with payment terms which are more
favorable to such Third Party than the payment terms provided in this Agreement
with respect to the Licensee, without the prior written consent of Licensee or
unless such more favorable payment terms prospectively are extended to Licensee.
Notwithstanding the preceding sentence, Licensor shall be entitled to charge
lesser lump sum payments to a Third Party licensee (similar to those provided in
subsections 4.1(i) and (ii) of this Agreement) without the prior consent of
Licensee and without being obligated prospectively to extend such a payment term
to Licensee, if the license to such a Third Party is territorially restricted
and if the amount of the reduction in the lump sum charged
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 3 -



--------------------------------------------------------------------------------



 



reasonably is related to the reduced marketing opportunities available to such
Third Party licensee due to the territorial restrictions applicable to use of
the Technology and the Martek Product.
          (ii) Licenses to Third Party Suppliers. Licensor shall be obligated to
license the Technology, the Licensed Patents and the Martek Product to Third
Parties as follows:
          (A) Licensor shall use reasonable efforts further to license the
Technology or the Licensed Patents or otherwise to produce the Martek Product,
itself or through a Third Party whether or not pursuant to another licensing
arrangement, for the purpose of creating a sufficient supply of the Martek
Product to satisfy Licensee’s and its Affiliates’ requirements with respect to
their marketing and sale of the Mead Johnson Product; provided, however, that
such requirements and any increases or decreases thereof, shall be communicated
in writing by Licensee to Licensor not less than nine (9) months prior to
Licensor’s obligation to satisfy such requirements or increases or decreases
thereof.
          (B) If Licensor licenses the Martek Product, the Licensed Patents and
the Technology to a Third Party pursuant to subsection (i) of this Section 2.2,
Licensor shall permit Licensee to negotiate the terms of the purchase and supply
arrangements between the Licensee and such Third Party directly with such Third
Party; provided, however, that such direct negotiations or arrangements shall
not affect Licensor’s rights to royalties or other fees from Licensee or such
Third Party.
          (C) If the Third Parties to whom the Martek Product and the Technology
are licensed and Martek in the aggregate are unable to satisfy Licensee’s and
its Affiliates’ requirements for the Martek Product (as established and
communicated pursuant to subsection (ii)(A) of this Section 2.2), Licensor shall
appoint one or more additional licensed suppliers who are reasonably acceptable
to Licensee and who can satisfy the excess demands of Licensee and its
Affiliates.
          (D) Licensor and Licensee acknowledge and agree that, at the time of
the execution of this Agreement, the production cost of the Martek Product in
gross quantities, the fair market value thereof and the commercial volumes
thereof necessary to meet Licensee’s demands are not ascertainable, and Licensor
and Licensee covenant and agree that, prior to the first sale of a Mead Johnson
Product, Licensor and Licensee shall negotiate in good faith and agree upon
reasonable terms relating to the consideration to be payable by Licensee or its
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 4 -



--------------------------------------------------------------------------------



 



Affiliates to Licensor or Third Parties for amounts of the Martek Product
produced by or on behalf of Licensor and delivered to Licensee or its Affiliates
and upon commercially reasonable volumes of Martek Product required by Licensee.
          (iii) Transfer of Martek Product. Nothing in this Section 2.2 or in
this Agreement shall be construed to permit Licensee or its Affiliates to
sub-license the Martek Product or the Technology or otherwise unilaterally to
transfer to any Third Party the Martek Product or the Technology except as the
same are incorporated into the Mead Johnson Product.
          Section 2.3. Sublicensinq. The grants to Licensee under this
Article II shall not include the right to grant sublicenses.
          Section 2.4. Trademarks. In addition to the license granted hereunder
relating to the Martek Product and the Technology, Licensor hereby grants to
Licensee the non-exclusive, non-transferable right and license to use throughout
the Territory the Trademark solely on, and in connection with the manufacture
and sale of, the Mead Johnson Product, subject to the following terms and
conditions:
          (i) Licensee shall not use the Trademark as or part of its corporate
or business name or the name of any business entity which is controlled by it,
whether an Affiliate or otherwise.
          (ii) Licensee and its Affiliates shall have no right to sublicense any
of the rights in the Trademark conveyed hereunder.
          (iii) Licensee and its Affiliates shall not affix or use the Trademark
on any product other than the Mead Johnson Product.
          (iv) Licensee recognizes and acknowledges Licensor’s ownership of the
Trademark and Licensor’s intent to protect the Trademark in such foreign
countries as Licensor, in its sole discretion, deems appropriate. Licensee
covenants and agrees that it and its Affiliates shall not challenge, or cause a
Third Party to challenge, Licensor’s right, title or interest in and to the
Trademark anywhere in the world. All use by Licensee or its Affiliates of the
Trademark anywhere in the world shall inure to the benefit of Licensor, and
Licensee and its Affiliates shall make no use or apply for any registration
thereof except as permitted by this Agreement. Nothing in this Agreement shall
be construed so as to require Licensor to take any actions or measures to
protect or secure any rights in or obtain or apply for registration of the
Trademark.
          (v) Licensee covenants that, upon notification from
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 5 -



--------------------------------------------------------------------------------



 



Licensor that Licensor has obtained a U.S. Federal Registration on the
Trademark, Licensee will use the trademark registration symbol® each time it or
its Affiliates uses the Trademark on the Mead Johnson Product or on the labels,
labeling or packaging thereof and on all material originating with Licensee or
its Affiliates and used to promote the sale of Mead Johnson Products, and the
following legend prominently shall appear at least once in each such Mead
Johnson Product or material: “Formulaid® is a registered trademark of Martek
Biosciences Corporation.” Until such time as Licensor obtains a U.S. Federal
Registration on the Trademark, Licensee shall substitute the symbol “TM” in
place of the symbol® as specified herein. Licensee further agrees that it will
comply with the marking and registered user requirements of all foreign
countries in which the Trademark is used, including, but not limited to,
requirements relating to the execution of any documentation needed in order to
effectuate the purpose of this provision.
          (vi) Licensee covenants that Mead Johnson Products manufactured for
and by it and sold by it shall be of a high standard and quality so as to
reflect favorably upon the business of both Licensor and Licensee and the
goodwill associated therewith. To effectuate the foregoing:
               (A) Prior to the time that Licensee or its Affiliates shall sell
or offer for sale, in the regular course of business, any Mead Johnson Product
bearing the Trademark, Licensee shall submit to Licensor, for its approval,
samples of the Mead Johnson Product as well as samples of all materials used to
sell or to promote the sale of Mead Johnson Products, including, but not limited
to, labels, labeling, packaging materials, advertising and other promotional
materials. Thereafter, Licensee and its Affiliates shall not make any change to
the Mead Johnson Product or to the way in which the Trademark is used or
depicted in connection with the Mead Johnson Product or make any change in such
materials used to sell or promote the sale of the same without first submitting
such proposed change to Licensor and obtaining its approval.
               (B) Licensor shall have the right, at all times and upon
reasonable advance notice to Licensee, to request and receive without charge at
reasonable intervals throughout the term of this Agreement, a reasonable number
of samples of Mead Johnson Products and other materials that depict the
Trademark, in order that Licensor may satisfy itself that such Mead Johnson
Products and materials which depict the Trademark conform to the samples thereof
approved by Licensor.
               (C) No approval required of Licensor under this
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 6 -



--------------------------------------------------------------------------------



 



subsection (vi) shall be unreasonably withheld or delayed, and any sample of a
Mead Johnson Product bearing the Trademark or materials used to sell or promote
the sale of Mead Johnson Products bearing the Trademark which have not been
disapproved within fifteen business days after receipt thereof shall be deemed
to have been approved.
               (D) Licensee shall advise Licensor of any infringement of the
Trademark of which it or its Affiliates becomes aware, but Licensee and its
Affiliates shall not bring any action with respect to any such infringement
without Licensor’s prior written consent. Licensee and its Affiliates shall
cooperate with Licensor, at Licensor’s request, with respect to any of
Licensor’s efforts to protect its interests in the Trademark. Nothing in this
Agreement shall be construed so as to require Licensor to take any actions or
measures with respect to any alleged, suspected or known infringement of the
Trademark.
               (E) Licensee shall notify Licensor in writing prior to any
material alterations to the formula of the Mead Johnson Product bearing the
Trademark.
          (vii) Nothing in this Section 2.4 or in this Agreement shall be
construed to require Licensee or its Affiliates to use the Trademark on the Mead
Johnson Product or on the labels, labeling or packaging thereof or on materials
used to promote the sale of the Mead Johnson Product.
          Section 2.5. Services. Licensor shall make its officers and other
employees available at reasonable times to provide technical and other
consultation services relating to (i) the delivery of the Technology as
contemplated under this Agreement and (ii) instructions pertaining to the
production of the Martek Product at commercial volumes and costs, but only to
the extent that such services are commercially reasonable. This obligation to
perform services shall terminate on the first to occur of (i) the termination of
this Agreement, (ii) the fifth anniversary date of this Agreement, (iii) the
second anniversary of the date on which the Mead Johnson Product is first
commercially introduced anywhere in the world and (iv) the performance by
Licensor’s employees of [  *  ] hours of such services.
          Section 2.6. Other Patents. Licensor shall not assert against Licensee
or its Affiliates any patent other than the Licensed Patents now or later owned
or controlled by Licensor which prevents Licensee or its Affiliates from
exploiting the Technology or the Martek Product.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 7 -



--------------------------------------------------------------------------------



 



          Section 2.7. Licensee’s Property. Nothing in this Article II or any
other provision of this Agreement shall be construed to prevent Licensee or its
Affiliates from exploiting any technology which an Affiliate independently
develops and which does not infringe upon any Licensed Patents, whether or not
such technology is similar to the Technology or to the Martek Product; provided,
however, that (i) no technology shall be considered hereunder to be
independently developed by an Affiliate unless such Affiliate develops such
technology under circumstances where no individual associated with the
development of such technology has been exposed to confidential information
delivered to Licensee or its Affiliates pursuant to Article XII hereof or has
otherwise been exposed directly or indirectly to the Technology or the Martek
Product; (ii) this Section shall not be construed to permit Licensee or its
Affiliates to exploit the Technology or the Martek Product, to market the Mead
Johnson Product or to disclose information which is confidential under
Article XII hereof except as otherwise expressly permitted under this Agreement;
(iii) in the case of the exploitation by Licensee or its Affiliates of any
technology or the disclosure of any information which is or are challenged by
Licensor in a court of competent jurisdiction as constituting a breach of this
Agreement or an infringement of Licensor’s proprietary rights in the Technology
or the Martek Product, Licensee or its Affiliates, as applicable, shall bear the
burden of proving that such technology was independently developed by an
Affiliate; and (iv) nothing in this Section shall be construed to prohibit
Licensor or Licensee from enforcing a valid patent granted to it in any
jurisdiction against the Licensee, Licensor, its Affiliates or any Third Person.
ARTICLE III
TERM AND TERMINATION
          Section 3.1. Term. This Agreement shall commence on the date of this
Agreement and, unless earlier terminated pursuant to this Article III, shall
expire, as to each country in which the Mead Johnson Product is sold or
otherwise distributed for consumer use, on the date which is twenty five
(25) years after the first commercial introduction of the Mead Johnson Product
in such country. Upon expiration, Licensee shall have a fully paid, royalty free
license to continue in perpetuity to utilize the Martek Product and the
Technology as provided for in Section 2.1.
          Section 3.2. Material Breach; Opportunity to Cure. Either party to
this Agreement may immediately terminate this Agreement by written notice and
without judicial intervention if the other party shall materially fail to comply
with or shall materially breach any of its obligations and covenants hereunder
and shall not
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 8 -



--------------------------------------------------------------------------------



 



remedy and make good such breach or failure, or have undertaken to cure the
same, within thirty (30) days from the receipt of a written notice of failure of
compliance or breach.
          Section 3.3. Termination in case of Infringement. Licensor or Licensee
shall have the right to terminate this Agreement with respect to the
manufacture, use or sale of the Technology or the Martek Product in a particular
jurisdiction within the Territory if a court of competent jurisdiction therein
determines by final order that the Technology or the Martek Product, infringes
upon the patent of any Third Party; provided, however, that Licensor and
Licensee hereby covenant and agree that, prior to any such termination, Licensor
and Licensee shall engage in reasonable, good faith efforts to develop, and
shall cooperate with the other in developing, a lawful method of using, selling
or manufacturing, as applicable, the Mead Johnson Product in the applicable
jurisdiction, including, but not limited to, commercially reasonable efforts to
procure a license from such Third Party or to alter the design or offending
composition of the Martek Product, the Technology or the Mead Johnson Product,
as applicable, so as to eliminate the infringement. Any costs incurred by
Licensor for its procurement of a license from such a Third Party shall be the
responsibility of Licensor.
          Section 3.4. Post-Termination Rights. Effective upon the date of
termination of this Agreement pursuant to Section 3.2 or 3.3 hereof, Licensee
and its Affiliates shall cease manufacturing the Martek Product and the Mead
Johnson Product provided, however, that, to the extent lawful, Licensee and its
Affiliates may continue to distribute the Mead Johnson Products manufactured
prior to such date if Licensee continues to make payments under Section 4.1 with
respect to such Mead Johnson Products and otherwise continues to comply with the
terms and conditions of this Agreement. Notwithstanding the preceding, upon the
earlier to occur of (i) the sale by Licensee and its Affiliates of all of their
inventory of Mead Johnson Products manufactured prior to the date of the
termination of this Agreement pursuant to Section 3.2 or 3.3 hereof and (ii) the
date which is six months after the date of the termination of this Agreement
pursuant to Section 3.2 or 3.3 hereof, Licensee and its Affiliates shall cease
all use of the Technology, sale of the Mead Johnson Product and use of the
Trademark and Licensee and its Affiliates shall have no further rights under
this Agreement.
          Section 3.5. Inability to Market the Mead Johnson Product
          (i) Refund. If Licensee and its Affiliates are prevented by applicable
law (e.g., inability to obtain legally required regulatory approval or the
existence of a Third Party patent
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 9 -



--------------------------------------------------------------------------------



 



which, upon Licensee’s marketing of the Mead Johnson Product, would subject
Licensee to liability for infringement of such Third Party patent, as concluded
by a legal opinion issued by an independent Third Party counsel mutually
selected by Licensor and Licensee) from marketing the Mead Johnson Product in
the United States despite its satisfaction of the refund- conditions set forth
in subsection (ii) of this Section by the third anniversary date of this
Agreement, or if Licensor is unable to refine the development process for the
Martek Product or supply the Martek Product (directly or through Third Parties)
in each case at Commercially Reasonable Volumes and Commercially Reasonable
Costs, in accordance with the specifications set forth in Exhibit IV of this
Agreement and pursuant to representations and warranties substantially similar
in scope to those set forth in Exhibit V of this Agreement by the third
anniversary of date of this Agreement, or if Licensor is incapable of producing
the Martek Product or having the Martek Product produced by a Third Party in
compliance with all applicable environmental laws, regulations and permits by
the third anniversary date of this Agreement, then in any such case Licensee
shall be entitled to elect, within sixty days after such date, to terminate this
Agreement. If Licensee elects to terminate this Agreement pursuant to the
previous sentence, all fees paid by Licensee to Licensor by such date pursuant
to subsection (i) of Section 4.1 of this Agreement (and not as of such date
otherwise refunded to Licensee), including any advances paid pursuant to the
Letter of Intent between Licensor and Licensee executed on or about March 24,
1992 (the “Letter of Intent”), shall be refunded, without interest, to the
Licensee as follows:
          (A) If the stockholders of Licensor with a right of first refusal
respecting issuances of Licensor’s Common Stock, $.10 par value per share (the
“Common Stock”), fail to exercise such right such that it is possible for the
Licensor lawfully to issue ,shares of Common Stock to Licensee, Licensor shall
issue to Licensee Common Stock against such refundable fees at a rate of one
share of Common Stock per: (1) in the event of a registered initial public
offering by Licensor of the Common Stock occurring subsequent to the execution
of this Agreement and prior to the third anniversary date of this Agreement, the
lesser of (x) $100 and (y) the last sale price of the Common Stock on the
national securities exchange on which the Common Stock is traded, or, if the
Common Stock is not traded on a national securities exchange, the average of the
bid and asked prices for the Common Stock as reported by a recognized quotation
service, determined as of the date of Licensee’s election to terminate this
Agreement; or, (2) if a registered initial public offering by Licensor of the
Common Stock does not occur prior to the third anniversary date of this
Agreement, $100. The $100 figure specified in clause (2) of this subparagraph
(A) shall be adjusted appropriately if, after the date
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 10 -



--------------------------------------------------------------------------------



 



of this Agreement, a change in the number of issued shares of Common Stock
occurs as the result of a subdivision or consolidation of then outstanding
shares of Common Stock or if then unissued authorized stock (similarly adjusted
for subdivision or consolidation) is subsequently issued or for any other
condition which materially dilutes the Licensee’s potential ownership share of
the Licensor after the Agreement date.
          (B) If the stockholders of Licensor exercise their rights of first
refusal such that Licensor is unable lawfully to issue Common Stock to Licensee
in satisfaction of its refund obligations under this Section 3.5, Licensor shall
refund all refundable sums in cash.
          Licensee’s right to terminate this Agreement and receive a refund of
fees under this Section 3.5 shall be Licensee’s exclusive remedy for Licensor’s
failure sufficiently to refine the development process of the Martek Product or
supply Martek Product (directly or through Third Parties) and such right shall
terminate at the earliest to occur of the date which is sixty days after the
third anniversary of this Agreement, the date on which the Mead Johnson Product
is first commercially introduced anywhere in the world, or the date on which
Licensee materially breaches this Agreement.
          (ii) Refund Conditions. Licensee’s rights to a refund of amounts paid
pursuant to subsection (i) of Section 4.1 of this Agreement shall be contingent
upon Licensee’s use of reasonable efforts to obtain, at its expense and as soon
as practicable, all necessary regulatory approvals with respect to the use,
mannufacture and sale of the Mead Johnson Product in the United States, Licensee
being responsible for performing all acts necessary for obtaining such
approvals, including, but not limited to, the preparation of all necessary
petitions or pre-market approval applications with regulatory agencies and the
performance of all necessary tests and data preparation. Such refund is further
contingent upon Licensee promptly communicating to Licensor the details of all
regulatory approvals and efforts to obtain such approvals in the United States
and in any other jurisdiction in which approval for the Mead Johnson Product is
sought by Licensee or its Affiliates, and Licensee promptly making available to
Licensor any documents relating thereto, provided that Licensor maintains the
confidentiality of such communications and documentation as required under
Section 12.1 of this Agreement. If Licensee reasonably concludes that it and its
Affiliates cannot, after diligent efforts, lawfully distribute for sale the Mead
Johnson Product in the United States, such refund shall further be contingent
upon Licensee’s use of reasonable efforts to market the Mead Johnson Product in
one or more jurisdictions within the Territory which are not subject to the
jurisdiction of the applicable regulatory agencies
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 11 -



--------------------------------------------------------------------------------



 



of the United States and which, alone or in the aggregate, offer comparable
marketing opportunities for the Mead Johnson Product to the marketing
opportunities available thereto in the United States. Licensee shall not be
deemed to have satisfied the refund conditions of this subsection (ii) if
Licensee fails to use reasonable efforts to distribute for sale in the United
States the Mead Johnson Product if such distribution would be lawful in the
absence of affirmative regulatory approval.
          Section 3.6. Other Rights and Remedies. Unless another provision of
this Agreement specifically provides to the contrary, the rights of termination
as herein provided shall be in addition to all other rights and remedies which
either party may have to enforce this Agreement or to secure damages for the
breach hereof, and the exercise of any right of termination as herein provided
by either party shall not relieve the other of any of its obligations under this
Agreement accruing prior to the effective date of termination, including, but
not limited to, the obligation to pay fees and Royalties pursuant to Section 4.1
or to render reports with respect thereto.
ARTICLE IV
PAYMENTS BY LICENSEE
          Section 4.1. Fees and Royalties. Licensee shall pay to Licensor as
compensation for the license and other rights granted hereby and for the
agreement by Licensor to continue to refine and develop the Technology:
     (i)(A) A sum in U.S. dollars equal to the amount described in subparagraph
(B) of this subsection payable by Licensee to Licensor on the date hereof. On
the first anniversary of the date of this Agreement, Licensee shall make an
additional payment in U.S. dollars in an amount equal to two-thirds (2/3) of the
amount described in paragraph (B) of this subsection (as increased as provided
in the first sentence of paragraph (C) of this subsection, if applicable).
         (B) The amount described in this paragraph (B) shall be an amount equal
to the product of (x), (y) and (z) where (x) equals $1,500,000, (y) equals the
percentage of the world infant formula market represented by the infant formula
market of the Territory (the “Market Percentage”), and (Z) equals 2 if the
Market Percentage is less than 25*, 1.5 if the Market Percentage is equal to or
greater than
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 12 -



--------------------------------------------------------------------------------



 



25% but less than 50k, 1.25 if the Market Percentage is equal to or greater than
50k but less than 75k, or 1 if the Market Percentage is equal to or greater than
75%.
     (C) If, after the date of this Agreement, Licensee elects to expand the
Territory, Licensee shall be obligated to pay an. additional license fee equal
to the difference, if any, between the amount it had paid as of such date
pursuant to paragraph (A) of this subsection, and the amount it would have paid
if the territory, as expanded, constituted the Territory as of the date of this
Agreement. If, after the first anniversary date of this Agreement, Licensee
elects to expand the Territory, Licensee shall be obligated to pay an additional
license fee equal to the difference, if any, between the amount it had paid as
of the first anniversary date pursuant to paragraph (A) of this subsection, and
the amount it would have paid if the territory, as expanded, constituted the
Territory as of the first anniversary date of this Agreement.
     (ii)(A) During the term described in paragraph (iii)(A), below, a royalty
payment (the “Royalty”) in an amount equal to [ * ] of the greater of (x) the
cost of goods sold applicable to the Mead Johnson Product, as determined using
generally acceptable accounting principals and methodologies reflected on
Licensee’s audited annual financial statements and as mutually agreed to by
Licensor and Licensee (the “Cost of Goods Sold”), or (y) the amount received by
Licensee or its Affiliates from the sale for value of each Mead Johnson Product
to Third Parties, which amount received by Licensee or its Affiliates shall not
be reduced by taxes assessed on income from such sales but shall not include:
amounts paid by Licensee or its Affiliates to Third Party suppliers of the
Martek Product attributable to expenses paid by such Third Party to Licensor and
denominated by Licensor and such Third Party as royalties; normal returns and
allowances actually paid or allowed by Licensee or its Affiliates; customary
discounts, whether cash or trade; rebates; and sales and other taxes based on
the sales prices of the Mead Johnson Product whether or not absorbed by Licensee
or its Affiliates (the “Sales Price”) .
     (B) During the term described in paragraph (iii) (B), below, a Royalty in
an amount equal to [ * ] of the greater of (x) Cost of Goods Sold applicable to
the Mead
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 13 -



--------------------------------------------------------------------------------



 



Johnson Product, or (y) the Sales Price of each Mead Johnson to ThirdParties.
     (iii)(A) As to each country in the Territory in which the Mead Johnson
Product is sold or otherwise distributed for consumer use, for a term of ten
(10) years after the first commercial introduction of the Mead Johnson Product
in such country; provided, however, that if a patent is obtained with respect to
the Technology or the Martek Product in such country prior to the twenty-fifth
(25th) anniversary of the date of first commercial introduction of the Mead
Johnson Product in such country, from the date of the issuance of such patent
until the earlier of (x) the date of the expiration, lapse or invalidation of
such patent and (y) the twenty-fifth (25th) anniversary of the date of the first
commercial introduction of the Mead Johnson Product in such country.
     (B) As to each country in the Territory in which the Mead Johnson Product
is sold or otherwise distributed for consumer use, for such additional period of
time following the period described in paragraph 4.1(iii)(A) above, if any, and
ending on the twenty-fifth (25th) anniversary after the first commercial
introduction of the Mead Johnson Product in such country.
          Section 4.2. Manner of Royalty Payment. All Royalty payments with
respect to each Mead Johnson Product sold shall be made quarterly, within sixty
days of the close of each of Licensee’s three month and annual accounting
periods, based on Licensee’s fiscal year, with respect to Licensee’s and its
Affiliates’ sales occurring during such quarters, at Licensor’s office as set
forth below. Royalty payments shall be made in U.S. Dollars at the sales price
applicable thereto if in U.S. Dollars or, if in another currency, in U.S.
Dollars at the currency exchange rate in effect at 10:00 a.m. London time,
Barclays Bank PLC, on the last day of the quarter with respect to which the
Royalty is payable.
          Section 4.3. Reimbursement of Expenses. Licensee agrees to pay to
Licensor, in addition to the amounts specified in Section 4.1 above, all
reasonable traveling, living and out-of-pocket expenses for services rendered by
Licensor pursuant to Section 2.5 of this Agreement which are incurred after the
first anniversary of this Agreement, which services are performed outside of the
State of Maryland.
          Section 4.4. Commercialization and Other Expenses. Licensee and its
Affiliates shall pay all expenses for the
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 14 -



--------------------------------------------------------------------------------



 



commercialization of the Mead Johnson Product, including, but not limited to,
expenses benefiting Licensor, the Martek Product or the Technology, and such
expenses shall not be chargeable in any portion to Licensor. Licensee shall
compensate Licensor for any samples of the Martek Product reasonably requested
by Licensee at a reasonable price to be agreed upon by Licensor and Licensee
pursuant to good faith negotiation. For purposes of the preceding sentence,
“samples” shall mean quantities which are requested by Licensee or its
Affiliates for research, development or testing purposes and not requested for
the purpose of incorporation thereof into a Mead Johnson Product which is to be
distributed to Third Parties.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
          Section 5.1. Licensor’s Representations and Warranties. Licensor
represents and warrants to the Licensee as follows:
          (i) Exhibit II sets forth a complete and accurate list of the Licensed
Patents as of the date of this Agreement.
          (ii) Licensor has all necessary corporate power and authority to enter
into this Agreement, perform its obligations hereunder and license the
Technology and the Martek Product pursuant to the terms of this Agreement.
Licensor’s performance under this Agreement does not conflict with any other
contract to which Licensor is bound.
          (iii) Licensor has, prior to the date of this Agreement, informed
Licensee of all Third Party patents relevant to the Technology or the Licensed
Patents and known to Licensor.
          (iv) Licensor has recently become aware of European Patent EP-B-231904
of Milupa (the “Milupa Patent”), which is currently under study. With the
exception of the Milupa Patent, at the time of this Agreement, Licensor has no
actual knowledge (A) of the existence of other patents which would be infringed
by the commercial exploitation by Licensee or its Affiliates of the Technology,
the Martek Product or the Licensed Patents or (B) that the Technology, the
Martek Product or the Licensed Patents are being infringed by Third Parties.
          (v) Licensor is the owner of the Technology.
          (vi) Licensor shall in good faith attempt to comply with all
environmental laws and regulations in the course of its development work which
is under its direct control, will in good faith attempt to
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 15 -



--------------------------------------------------------------------------------



 



develop commercial processes which can be operated under applicable
environmental laws, regulations, and permits in production and will in good
faith attempt to institute management systems and procedures to ensure good
environmental practices.
          SECTION 5.2. DISCLAIMERS. (i) LICENSOR HEREBY DISCLAIMS ANY WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE RELATING TO THE MARTEK
PRODUCT OR THE TECHNOLOGY AND ANY OTHER WARRANTY OR WARRANTIES RELATING THERETO
AND NOT EXPRESSLY SET FORTH IN THIS AGREEMENT. LICENSOR MAKES NO REPRESENTATIONS
OR WARRANTIES AND HAS NO DUTY TO ENSURE THAT THE TECHNOLOGY OR THE MARTEK
PRODUCT IS USABLE WITH THE MEAD JOHNSON PRODUCT OR THAT THE TECHNOLOGY OR THE
MARTEK PRODUCT ARE SAFE OR CAN BE INCORPORATED SAFELY INTO THE MEAD JOHNSON
PRODUCT. IT IS HEREBY ACKNOWLEDGED AND AGREED THAT IT SHALL BE LICENSEE’S RIGHT
AND OBLIGATION TO DETERMINE THE SAFETY AND UTILITY OF THE MARTEK PRODUCT AS IT
RELATES TO INFANT FORMULA PRODUCTS.
          (ii) LICENSOR HEREBY DISCLAIMS ANY WARRANTY THAT THE TECHNOLOGY, THE
MARTEK PRODUCT OR THE LICENSED PATENTS ARE FREE FROM INFRINGEMENT BY THIRD
PARTIES, EXCEPT AS SET FORTH IN SUBSECTION 5.1(IV) OF THIS AGREEMENT. LICENSOR
FURTHER DISCLAIMS ANY WARRANTY RELATING TO THE PATENTABILITY OF, OR THE VALIDITY
OF ANY PATENTS RELATING TO, THE TECHNOLOGY OR THE MARTEK PRODUCT AND MAKES NO
REPRESENTATIONS WHATSOEVER WITH REGARD TO THE SCOPE OF ANY SUCH PATENTS OR,
EXCEPT AS SET FORTH IN SUBSECTION 5.1(IV) OF THIS AGREEMENT, THAT SUCH PATENTS
MAY BE COMMERCIALLY EXPLOITED WITHOUT INFRINGING OTHER PATENTS.
          (iii) LICENSOR DISCLAIMS AND SHALL NOT BE LIABLE FOR ANY DAMAGES OF
ANY NATURE RESULTING OR ARISING FROM OR RELATING TO (A) THE USE, MANUFACTURE,
DISTRIBUTION, MARKETING, OR SALE BY LICENSEE, ITS AFFILIATES OR ANY THIRD PARTY
OF THE TECHNOLOGY, THE MARTEK PRODUCT OR THE MEAD JOHNSON PRODUCT, OR (B) ANY
IMPROVEMENTS OR MODIFICATIONS TO THE TECHNOLOGY, THE MARTEK PRODUCT OR THE MEAD
JOHNSON PRODUCT WHICH ARE NOT MADE BY AND PROPRIETARY TO LICENSOR, UNLESS THE
LIABILITY RESULTS FROM (X) LICENSOR’S FAILURE TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT OR (Y) IF LICENSOR ELECTS TO MANUFACTURE THE MARTEK PRODUCT,
LICENSOR’S FAILURE TO MANUFACTURE THE MARTEK PRODUCT IN ACCORDANCE WITH
LICENSEE’S SPECIFICATIONS. NOTWITHSTANDING THE PREVIOUS SENTENCE AND AS A
LIMITATION THERETO, LICENSOR SHALL NOT BE LIABLE FOR CONSEQUENTIAL DAMAGES IN
CONNECTION WITH ANY CLAIM BY LICENSEE OR ANY THIRD PARTY, UNLESS THE DAMAGES
RESULT FROM LICENSOR’S WILLFUL OR DELIBERATE FAILURE TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT.
          Section 5.3. Licensee’s Representations and Warranties. Licensee
represents and warrants to the Licensor as follows:
          (i) The execution and delivery of this Agreement and the performance
by Licensee of the transactions contemplated hereby have
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 16 -



--------------------------------------------------------------------------------



 



been duly authorized by all necessary corporate actions.
          (ii) The performance by Licensee of any of the terms and conditions of
this Agreement will not constitute a breach or violation of any other agreement
or understanding, written or oral, to which it or its Affiliates is a party.
ARTICLE VI
COVENANTS
          Section 6.1. Compliance with Law, Regulatory Approval and Commercial
Introduction. Licensee covenants and agrees that it and its Affiliates shall
conduct all of their operations dealing with the Technology, the Martek Product
and the Mead Johnson Product in material compliance with all applicable laws,
regulations and other requirements which may be in effect from time to time, of
all national governmental authorities, and of all states, municipalities and
other political subdivisions and agencies thereof, including, without limiting
the generality of the foregoing, the Infant Formula Act of 1980, the Federal
Food, Drug, and Cosmetic Act, the regulations and other requirements of the
United States Food and Drug Administration, similar state laws and regulations
and similar laws and other requirements as may be applicable in any jurisdiction
throughout the Territory in which the Mead Johnson Product is sold. Except
insofar as Licensee or its Affiliates have, as a condition to receiving a refund
of money paid in connection with this Agreement upon the occurrence of certain
events described in Section 3.5 of this Agreement, affirmative obligations to
obtain regulatory approvals, to practice the Technology, to produce or use the
Martek Product and to make, use and distribute the Mead Johnson Product, nothing
herein shall be construed to require Licensee to obtain regulatory approvals, to
practice the Technology, to produce or use the Martek Product or to make, use,
market or distribute the Mead Johnson Product.
          Section 6.2. Performance and Product Quality. Licensee covenants and
agrees that it and its Affiliates shall exercise a reasonable standard of care
in the testing, manufacturing, marketing, packaging, distribution and sale of
the Mead Johnson Product. Licensee further covenants and agrees that it and its
Affiliates shall maintain quality control, provide adequate tests of materials,
provide quality workmanship, and do such other things as are necessary to assure
high quality production of the Mead Johnson Product and the development of the
Martek Product and the Technology. In this regard, and without limiting the
applicability of the general
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 17 -



--------------------------------------------------------------------------------



 



indemnification provisions applicable to the representations, warranties and
covenants made by the parties to this Agreement as provided in Article XI of
this Agreement, Licensee hereby covenants and agrees to indemnify, defend and
hold harmless Licensor and Licenser’s directors, officers, employees and agents
from and against all claims, actions or causes of action (whether sounding in
contract, negligence or strict liability), suits and proceedings and all loss
assessments, liability, damages, and expenses incurred in connection therewith
(including reasonable attorneys’ fees) for which Licensor or its directors,
officers, employees or agents may become liable or incur with respect or
relating to (a) the use, modification, manufacturing, marketing, sale,
distribution or storage by Licensee, its Affiliates or any third party of the
Mead Johnson Product, or (b) the Technology or the Martek Product as
incorporated in the Mead Johnson Product, or any modification or enhancement to
the Technology or the Martek Product made by Licensee, unless Licensor is
expressly liable for such damages under Section 5.2(iii) of this Agreement.
          Section 6.3. Licensee’s Records. Licensee covenants and agrees that,
for as long as Royalties are due under this Agreement, Licensee will keep true
and accurate records adequate to permit Royalties due to Licensor to be computed
and verified, which records shall be made available upon prior written request
by Licensor, during business hours, for inspection by an independent accountant
who is reasonably acceptable to Licensee and who shall be bound by a
confidentiality agreement with the Licensee, to the extent necessary for the
determination of the accuracy of the reports made hereunder, and such records
shall be retained for a period of three years following the year to which they
relate. Licensor covenants and agrees that, for as long as Royalties are due
under this Agreement, Licensor will keep true and accurate records adequate to
permit Licensee to confirm that provisions described in Section 2.2(i) are
adhered to, and Licensee waives the confidentiality provisions of this Agreement
to the extent reasonably necessary to allow an independent accountant to make
such confirmation. For purposes of this Section 6.4, any of the six largest
accounting firms in the United States shall be deemed reasonably acceptable to
the parties. Licensor shall bear the full cost of an inspection of the
Licensee’s records unless a discrepancy of five percent or greater of Royalties
due hereunder is discovered by the accountant, in which case Licensee shall bear
the full cost of the inspection. Licensee shall bear the full cost of an
inspection of the Licensor’s records unless a material deviation in the payment
terms described by 2.2(i) among licensees is discovered by the accountant, in
which case Licensor shall bear the full cost of the inspection.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 18 -



--------------------------------------------------------------------------------



 



          Section 6.4. Protection of Licensor’s Proprietary Interest. Licensee
acknowledges and agrees that the Licensed Patents and the Martek Product are
proprietary to Licensor, and Licensee hereby covenants and agrees that Licensee
and its Affiliates (i) shall not use the Technology or the Martek Product for
any purpose not provided for hereunder, (ii) shall take all necessary steps to
maintain and protect Licensor’s valid proprietary rights to the Martek Product
and the Technology, (iii) shall not intentionally undermine Licensor’s valid
proprietary rights to the Martek Product and the Technology, (iv) shall not
challenge Licensor’s proprietary rights to the Martek Product and the Technology
without a good faith belief that Licensor does not have valid rights in the
Martek Product or the Technology, and without having first given written notice
to Licensor setting forth in reasonable detail the basis for such belief, and
(vi) shall cooperate with Licensor in protecting Licensor’s rights to the
Technology, the Licensed Patents and the Martek Product. The provisions of this
Section 6.5 shall survive the termination or expiration of this Agreement,
whether the termination is occasioned by the Agreement’s natural expiration
pursuant to Section 3.1 of this Agreement or is earlier terminated pursuant to
the other Sections of Article III of this Agreement.
          Section 6.5. United States Export Regulation. Licensee covenants and
agrees that it and its Affiliates shall not knowingly export or re-export,
directly or indirectly, the Technology, the Martek Product, or the Mead Johnson
Product or any part or direct product thereof, to any country in violation of
the United States Export Administration Regulations.
          Section 6.6. Product Development and Use. Licensee covenants and
agrees that it and its Affiliates shall, throughout the term of this Agreement,
use reasonable efforts to use and develop the Technology and the Martek Product
with respect to the Mead Johnson Product in a way which is consistent with the
parties’ objective of developing a final marketed product which has a
polyunsaturated fatty acid composition effectively equivalent to that of human
breast milk.
ARTICLE VII
ENHANCEMENTS
          Section 7.1 Improvements to Products. During the first two years of
this Agreement, Licensor covenants and agrees to use reasonable efforts to
refine the development process for the Technology and the Martek Product and
timely to notify Licensee of any improvements or modifications thereto and to
make the relevant
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 19 -



--------------------------------------------------------------------------------



 



information and technology available as promptly as possible for use by Licensee
in accordance with this Agreement. In the event that Licensee terminates this
Agreement on or before the second anniversary date of this Agreement due to
Licensor’s failure to comply with its obligations described in the preceding
sentence, Licensee shall be entitled to elect to terminate this Agreement and,
(A) if such election is made before the first anniversary date of this
Agreement, Licensee shall be relieved of its obligation to pay to Licensor the
fee payable on the first anniversary of this Agreement and described in
Section 4.1 of this Agreement and shall be entitled to elect to have the fee
paid on the date hereof refunded to it in the manner specified in Section 3.5 of
this Agreement (except as provided in the following sentence) or, (B) if such
election is made after the first anniversary date of this Agreement and before
the second anniversary date of this Agreement, Licensee shall be entitled to
elect to have the fee paid on the date hereof and on the first anniversary date
of this Agreement and described in Section 4.1 of this Agreement refunded to it
in the manner specified in Section 3.5 of this Agreement (except as provided in
the following sentence), and such relief from such obligation and/or such
refund, as applicable, shall be Licensee’s sole and exclusive remedy with
respect to Licensor’s failure to comply with its obligations described in the
preceding sentence. Licensee’s election to terminate this Agreement pursuant to
this Section 7.1 shall terminate at the earliest to occur of the second
anniversary of this Agreement, the date on which the Mead Johnson Product is
first commercially introduced anywhere in the world, or the date on which the
Licensee breaches this Agreement. Licensee shall have the right to make
improvements or modifications to the Technology or the Martek Product during the
term of this Agreement, and, in the event Licensee makes any improvements or
modifications to the Technology or the Martek Product, Licensee shall be the
sole owner of such improvements or modifications and shall be under no
obligation to cross license or share such improvements with Licensor or any
Third Party.
ARTICLE VIII
PATENT PROSECUTION AND ENFORCEMENT
          Section 8.1. Patent Applications. Exhibit III of this Agreement sets
forth the complete texts of all United States patent applications filed by
Licensor in the Territory which reasonably relate to the Licensed Patents, and
Licensor has delivered to Licensee prior to the date of this Agreement all
foreign patent applications in the Territory reasonably relating to the Licensed
Patents. The responsibility for the prosecution of, and the exclusive
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 20 -



--------------------------------------------------------------------------------



 



right to prosecute, such patent applications and the exclusive right to apply
for patent applications in any and all jurisdictions shall be and remain with
Licensor except as provided below. Licensor shall exercise all reasonable
efforts in this regard. Licensor agrees to keep Licensee informed of the course
of such patent prosecution.
          Section 8.2. Infringement Notice. Either party to this Agreement shall
notify the other promptly in writing of any infringement within the Territory of
any issued Licensed Patent or other interference with Licensor’s proprietary
interests relating to the Technology or the Martek Product, which becomes known
to them. If Licensor determines that a material infringement exists within the
Territory, Licensor shall communicate such determination to Licensee in writing
and take prompt action to attempt to eliminate that infringement.
          Section 8.3. Infringement Actions. If Licensor receives Licensee’s
infringement notice under Section 8.2 of this Agreement or becomes aware of an
infringement by any other means and within a reasonable time thereafter Licensor
is unsuccessful in eliminating the infringement, Licensor shall have the first
right to bring, at its own expense, an infringement action against any Third
Party within a reasonable time no longer than six months from the date of
Licensee’s notice of an infringement under Section 8.2 of this Agreement or from
the date Licensor otherwise discovers the possible infringement, and to use
Licensee’s name in connection therewith. If Licensee reasonably and in good
faith determines that an infringement exists and Licensor waives its right to
bring such an infringement action in writing to Licensee or has not eliminated
such infringement or-initiated an infringement suit within the later of six
months from the date Licensor discovers the possible infringement or thirty days
after Licensor receives notice from Licensee that Licensee intends to bring an
infringement action relating to such an infringement, Licensee shall be entitled
to bring such infringement action at its own expense and cease paying royalties
on the Mead Johnson Product in the affected markets; provided, however, that if
the infringement is effectively eliminated or if the infringement is found not
to have existed, Licensor shall be entitled to all royalty payments it would
have otherwise been entitled to, less reasonable costs incurred by Licensee in
eliminating or establishing that infringement does not exist. The party
conducting such action shall have full control over its conduct, including
settlement thereof. Regardless of which party brings the suit, Licensor and
Licensee shall assist one another and cooperate in any such litigation at the
other’s request and expense.
          Section 8.4. Defense of Infringement Actions. Licensor and Licensee
hereby acknowledge and agree that each party shall be
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 21 -



--------------------------------------------------------------------------------



 



responsible for defending, at its own expense, any infringement action brought
against such party by any Third Party, and Licensor and Licensee agree
reasonably to cooperate with the other in any such defense and in responding to
any threatened infringement action.
ARTICLE IX
ASSIGNMENT
          Section 9.1. Assignment. This Agreement and the rights granted
hereunder shall not be assignable (except to Affiliates), in whole or in part,
by Licensee, nor shall its obligations hereunder be delegated, without the prior
written consent of Licensor. Licensor may assign its rights under this Agreement
freely and without Licensee’s consent. Licensor shall be entitled to delegate
its obligations hereunder only with the prior written consent of Licensee, which
consent may not unreasonably be withheld, until the date on which the Martek
Product can be produced at commercial volumes and costs, which date will be
deemed to have occurred upon the first commercial introduction of the Mead
Johnson Product anywhere in the world. After the Martek Product can be produced
at commercial volumes and costs, Licensor shall be entitled to delegate any or
all of its obligations, if any, hereunder without the consent of Licensee.
ARTICLE X
PARTIES’ RELATIONSHIP
          Section 10.1. Relationship Between Parties. Neither party to this
Agreement shall have the power to bind the other by any guarantee or
representation that either party may give, or in any other respect whatsoever,
or to incur any debts or liabilities in the name of or on behalf of the other
party, and for purposes of this Agreement, the parties hereto hereby acknowledge
and agree that they shall not be deemed partners, joint venturers, or to have
created the relationship of agency or of employer and employee between the
parties.
ARTICLE XI
INDEMNITY
          Section 11.1. Indemnity. Licensee shall indemnify, defend and hold
harmless Licensor and Licensor’s directors, officers, employees and agents from
and against all claims, actions or causes
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 22 -



--------------------------------------------------------------------------------



 



of action (whether sounding in contract, negligence or strict liability), suits
and proceedings and all loss, assessments, liability, damages, costs and
expenses incurred in connection therewith (including reasonable attorneys’ fees)
for which Licensor or its directors, officers, employees or agents may become
liable or incur or be compelled to pay and arising out of a breach of any of the
Licensee’s covenants, representations and warranties contained herein.
          Licensor shall indemnify, defend and hold harmless Licensee, its
Affiliates, and Licensee’s and its Affiliates’ directors, officers, employees
and agents from and against all claims, actions or causes of action, suits and
proceedings and all loss, assessments, liability, damages, costs and expenses
incurred in connection therewith (including reasonable attorneys’ fees) for
which Licensee, its Affiliates or the directors, officers, employees or agents
of either of them may become liable or incur or be compelled to pay and arising
out of a breach of any of the Licensor’s covenants, representations and
warranties contained herein.
          The indemnifications provided in this Agreement, including that
provided in this Article and in Section 6.2 of this Agreement, shall survive the
termination of this Agreement, whether the termination is occasioned by the
Agreement’s expiration pursuant to Section 3.1 of this Agreement or is earlier
terminated pursuant to the other Sections of Article III of this Agreement.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 23 -



--------------------------------------------------------------------------------



 



ARTICLE XII
CONFIDENTIALITY
          Section 12.1. Disclosure of Information. All the Technology and all
other information exchanged by the parties pursuant to, and in execution of
their obligations and in exercise of their rights under, this Agreement shall be
deemed confidential. Licensor and Licensee acknowledge and agree that the value
of the Technology and the Martek Product is based, to a large extent, on
maintaining the confidentiality of the Technology and the Martek Product and
preventing any unauthorized dissemination to or use by Third Parties of
information relating to the Technology or the Martek Product. Disclosure of
confidential and proprietary information hereunder, whether orally or in written
form, shall be safeguarded by the recipient and shall not be disclosed to Third
Parties and shall be made available only to the receiving party’s employees or
other agents who have a need to know such information for purposes of performing
the party’s obligations, or for purposes of exercising the party’s rights, under
this Agreement and such employees or other agents shall have a legal obligation
to the employer or principal, as applicable, not to disclose such information to
Third Parties. In order to carry out the purposes of this Agreement, it may be
desirable for a party hereto to disclose confidential information of the other
party to Third Parties, such as consultants and independent contractors; such
disclosure may be made on a need-to-know basis, provided such Third Party is
bound by an obligation of confidentiality no less stringent than the obligation
of the party who makes such disclosure. Each party shall treat any and all such
confidential information in the same manner and with the same protection as such
party maintains its own confidential information. These mutual obligations of
confidentiality will not apply to any information to the extent that such
information (i) was part of the public domain prior to the date of this
Agreement; (ii) became part of the public domain not due to some unauthorized
act or omission of the receiving party; (iii) was disclosed to the receiving
party by a Third Party having the lawful right to make such disclosure; (iv) the
receiving party receives written permission from the transmitting party
authorizing such disclosure or use; or (v) is in the possession of the receiving
party in written or other recorded form at the time of its disclosure hereunder.
          All information which is to be considered confidential under this
Section 12.1 shall be identified as confidential in writing, or if orally
disclosed, submitted in writing and identified as confidential within 30 days
after disclosure.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 24 -



--------------------------------------------------------------------------------



 



          Notwithstanding the preceding, (i) Licensor and Licensee may disclose
any otherwise confidential or proprietary information as and to the extent
required by applicable law, including, but not limited to, any applicable
disclosure requirements under the federal securities laws or regulations
thereunder which arise by virtue of a public offering of the securities of
Licensor, upon prior written notice to the other party that the information is
required to be disclosed under applicable law and following steps exercised upon
the advice and consent, which consent may not unreasonably be withheld, of the
other party to maintain the confidentiality of such information to the extent
permissible under applicable law, (ii) Licensor and Licensee may disclose the
fact and the terms of this Agreement to its attorneys and accountants and
(iii) Licensor may disclose the fact of this Agreement to its shareholders and
potential investors.
          Section 12.2. Post-Termination Obligations. The provisions of this
Article XII shall survive to the later of (i) the termination of this Agreement
or (ii) fifteen years after the receipt of the information to which the
confidentiality obligation relates. At the termination of this Agreement,
Licensee promptly shall return to Licensor all the Technology, microbial
strains, Martek Product samples, documents, records, and all other property or
documentation disclosed or delivered to Licensee or its Affiliates pursuant to
this Agreement and then in existence, including all copies thereof, and Licensee
shall destroy or promptly deliver to Licensor any documentary material in its
possession created by it or its Affiliates during the course of this Agreement,
and thereafter, which contains information about Licensor or the Technology or
the Martek Product that is not in the public domain, including notes, memoranda
or correspondence, except that Licensee shall be permitted to retain one copy of
such documentation for archival purposes and only for archival purposes.
ARTICLE XIII
MISCELLANEOUS
          Section 13.1. Free Flow of Information. Licensor and Licensee covenant
and agree, except as prohibited by an enforceable arms’ length agreement
existing prior to the date of this Agreement with a Third Party, promptly to
share with the other all material information obtained by the Licensor or
Licensee concerning the progress of clinical. and pre-clinical testing of the
Technology and the Martek Product and adverse reaction data relating to the
Technology and the Martek Product, and Licensor and Licensee shall maintain the
confidentiality of such information as required under Section 12.1 of this
Agreement.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 25 -



--------------------------------------------------------------------------------



 



          Section 13.2. Arbitration. Licensor and Licensee covenant and agree to
use their best efforts to resolve any disputes (other than for injunctive
relief) that arise between them in the future and are related to this Agreement
through negotiation and mutual agreement and, if good faith efforts to so
negotiate and mutually agree are unavailing, through binding arbitration under
the procedures set forth below. When either party learns of a dispute subject to
arbitration under this Agreement, it shall promptly send written notice of the
dispute to the other party. The parties agree that for a period of thirty {30)
days from the sending of such written notice, they shall in good faith negotiate
to resolve the dispute. Subject to the foregoing, disputes arising in connection
with this Agreement shall be finally settled under the Rules of the American
Arbitration Association by three arbitrators appointed in accordance with such
Rules. Unless the parties to such dispute agree otherwise in writing, any such
arbitration shall be conducted in Baltimore, Maryland and the results of such
Arbitration shall be final and binding on the parties.
          Section 13.3. Force Majeure. Neither party to this Agreement shall be
liable for damages due to delay or failure to perform any obligation under this
Agreement if such delay or failure results directly or indirectly from
circumstances beyond the control of such party. Such circumstances shall
include, but shall not be limited to, acts of God, acts of war, civil
commotions, riots, strikes, lockouts, acts of the government in either its
sovereign or contractual capacity, perturbation in telecommunications
transmissions, inability to obtain suitable equipment or components, accident,
fire, water damages, flood, earthquake, or other natural catastrophes.
          Section 13.4. Construction of Agreement. This Agreement shall be
construed and the respective rights of the parties shall be determined under and
pursuant to the laws of the State of Delaware, without regard to the principles
of conflict of laws thereof.
          Section 13.5. Notices. Notices required under this Agreement shall be
in writing and sent by registered mail or by facsimile transmission or hand
delivery to the respective parties at the following addresses:
          Notices to Licensor:
Martek Biosciences Corporation
6480 Dobbin Road
Columbia, Maryland 21045
Telecopy: (410) 740-2985
Attn: Mr. Henry Linsert, Jr.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 26 -



--------------------------------------------------------------------------------



 



          With a copy to:
Piper & Marbury
36 South Charles Street
Baltimore, Maryland 21201
Telecopy: (410) 576-1700
Attn: Robert W. Smith, Jr., Esquire
          Notices to Licensee:
Mead Johnson & Company
2400 West Lloyd Expressway
Evansville, Indiana 47721-0001
Telecopy: (812) 429-5945
Attn: Mr. David P. Myers, Jr.
          With a copy to:
Mead Johnson & Company
2400 West Lloyd Expressway
Evansville, Indiana 47721-0001
Telecopy: (812) 429-8845
Attn: Thomas R. Savitsky, Esquire
or to such other address as either party may designate by a notice given in
compliance with this paragraph, and shall be deemed effective when received.
          Section 13.6. Entire Agreement. This Agreement, including the Exhibits
hereto, constitutes the entire agreement between the parties hereto and there
are no representations, warranties or covenants relative hereto, including those
set forth in the Letter of Intent, which shall survive the execution of this
Agreement unless fully set forth herein.
          Section 13.7. Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. No person, firm or corporation other than the parties hereto
and their successors and permitted assigns shall derive rights or benefits under
this Agreement.
          Section 13.8. Counterparts. This Agreement may be executed in
counterparts.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 27 -



--------------------------------------------------------------------------------



 



          Section 13.9. Severability. If any provision of this Agreement is
declared void or nonenforceable by any relevant judicial or administrative
authority such declaration shall not of itself nullify the remaining provisions
of this Agreement. Consequently, the parties shall meet to determine the effect
of any such declaration and any variations to this Agreement which are mutually
desirable.
          Section 13.10. Headings. Article, Section, and subsection headings
used in this Agreement are inserted for convenience of reference only and shall
not affect the construction of the respective Articles, Sections and subsections
hereof.
          Section 13.11. Waiver. No waiver by either party of any breach of any
of the terms or conditions herein provided to be performed by the other party
shall be construed as a waiver of any subsequent breach, whether of the same or
of any other term or condition hereof.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 28 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed in their respective behalves as of the day and year first
written above.

              WITNESS/ATTEST:   MARTEK BIOSCIENCES CORPORATION    
 
           
/s/ Steve Dubin
  By:   /s/ Henry Linsert Jr.    
 
                Print Name: Henry Linsert Jr.         Print Title: Chairman &
CEO    
 
            WITNESS/ATTEST:   MEAD JOHNSON & COMPANY    
 
           
/s/ Mark D. Speaker
  By:   /s/ Donald G. Harris    
 
            Assistant Secretary   Print Name: Donald G. Harris         Print
Title: President    

*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

- 29 -